DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This action is response to applicant’s communication filed on 11/28/2021. Based on new ground of rejection, applicant’s arguments regarding amended claims are moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.         Claims 1, 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 7,420,992, hereinafter Fang) in view of Pister (US 2006/0029060, hereinafter Pister).
	Regarding claim 1, Fang discloses a device, comprising:

	proessing pipeline circuitry to process data of the received data packets in a pipeline (Col. 5; lines 7-8); and  a data compression engine (130 of fig. 2) compress groups of the received data packets from different ones of the network flows into compressed packets (Col. 4; lines 60-67; classifying data flows and depending on the classification, selectively apply different compression algorithms); and wherein the network interface is configured to send the compressed packets over the network (Col. 5; lines 24-47; interface 71 of fig. 2 sends the compressed packets over the network).
	Fang does not explicitly disclose wherein each compressed packet comprises
compressed data of multiple data packets of the received data packets, the multiple
data packets being from different network flows of the multiple network flows.
	In an analogous art, Pister discloses wherein each compressed packet comprises
compressed data of multiple data packets of the received data packets (para 0075-0076; compressing/combining different packets from different networks into a single packet), the multiple
data packets being from different network flows of the multiple network flows (para 0035; packets carry data from multiple flows from different networks). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang’s method by adding Pister’s disclosure in order to efficiently use the resources of a communication system.
	Regarding claim 3, Fang further discloses that wherein the data compression engine is configured to select the respective groups of the received data packets for compression responsively to the received data packets of each of the respective groups having a respective similarity above a given threshold (Col. 7; lines 31-44; comparing the last packet time to a threshold value(e.g. 2 
	Regarding claim 9, Fang discloses wherein the data compression engine is configured to select the groups of the received data packets for compression responsively to the received data packets of each of the groups having a respective common destination node (Col.5; lines 59-64 and Col. 6; lines 45-56; flows are classified based on their destination address).

3.         Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fang/Pister in view of Robertson et al. (US 8,514,855, hereinafter Robertson).	
Regarding claim 5, Fang/Pister does not explicitly disclose wherein the data compression engine is configured to select the groups of the received data packets for compression responsively to the received data packets of each of the groups being consecutive in a pipeline in which the received data packets are being processed.
In an analogous art, Robertson discloses wherein the data compression engine is configured to select the groups of the received data packets for compression responsively to the received data packets of each of the groups being consecutive in a pipeline in which the received data packets are being processed (Col. 3; lines 5-25; Col. 4; lines 5-27). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang/Pister’s method by adding Robertson’s disclosure in order to process different flows of traffic according to their incoming order.
Regarding claim 6, Fang/Pister does not explicitly disclose wherein at least some of the packets in one of the groups of the received data packets are non-consecutive in a pipeline in which the received data packets are being processed.
.

4.         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fang/Pister in view of Srinivasan (US 2004/0170381, hereinafter Srinivasan).
Regarding claim 4, Fang/Pister does not explicitly disclose wherein the data compression engine is configured to compare ones of the received data packets responsively to any one or more of the following: a Hamming distance comparison; an edit distance; or a statistical distance.
	In an analogous art, Srinivasan discloses wherein the data compression engine is configured to compare ones of the received data packets responsively to any one or more of the following: a Hamming distance comparison; an edit distance; or a statistical distance (para 0082).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang/Pister’s method by adding Srinivasan’s disclosure in order to process different flows of traffic according to their incoming order.

5.         Claims 7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fang/Pister in view of Savage (US 7,154,416, hereinafter Savage).
Regarding claim 7, Fang does not explicitly disclose wherein the data compression engine is configured to select the groups of the received data packets for compression responsively to a dynamically configurable maximum window size.

Regarding claim 28, Fang/Pister discloses the limitations of claim 1.
Fang does not explicitly disclose a software product, comprising a non-transient computer-readable medium in which program instructions are stored, which instructions, when read by a processing unit, cause the processing unit to perform the steps of claim 1. 
In an analogous art, Savage discloses a software product, comprising a non-transient computer-readable medium in which program instructions are stored, which instructions, when read by a processing unit, cause the processing unit to perform the steps of claim 1 (Col. 6; lines 54-59; programming instructions stored in the memory to perform the functions of a system).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang’s method by adding Savage’s disclosure in order to physically implement the system. 

6.         Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fang/Pister in view of Su et al. (US 2017/0195393, hereinafter Su).
	Regarding claim 8, Fang/Pister does not explicitly disclose that wherein the data compression engine is configured to select the groups of the received data packets for compression responsively to a maximum length of a packet that can be transmitted.
.

7.         Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fang/Pister in view of Ahluwalia et al. (US 2011/0075049, hereinafter Ahluwalia).
	Regarding claim 10, Fang/Pister does not explicitly disclose wherein the data compression engine is configured to: add a first one and a second one of the received data packets to one 20 of the groups responsively to the first data packet and the second data packet having a first similarity result above a first given threshold; and add a third one of the received data packets to the one group responsively to the third data packet having a similarity to the first similarity result above a second given threshold. 
	In an analogous art, Ahluwalia discloses wherein the data compression engine is configured to: add a first one and a second one of the received data packets to one  of the groups responsively to the first data packet and the second data packet having a first similarity result above a first given threshold (para 0103; comparing with high threshold); and add a third one of the received data packets to the one group responsively to the third data packet having a similarity to the first similarity result above a second given threshold (para 0103; comparing with lower threshold). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang/Pister’s method by adding Ahluwalia’s disclosure in order to classify and prioritize traffic flows according to system requirements.

In an analogous art, Ahluwalia discloses wherein the data compression engine is configured to add a first one and a second one of the received data packets to one of the groups responsively to the first data packet and the second data packet having a similarity result above a first given threshold (para 0103); and add a third one of the received data packets to the one group responsively to the third data packet having a similarity to the second data packet above a second given threshold. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang/Pister’s method by adding Ahluwalia’s disclosure in order to classify and prioritize traffic flows according to system requirements.

8.         Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fang/Pister in view of Reinoso et al. (US 2008/0069350, hereinafter Reinoso).
	Regarding claim 12, Fang/Pister does not explicitly disclose an encapsulation engine configured to separately encapsulate respective ones of the compressed packets.
	In an analogous art, Reinoso discloses an encapsulation engine configured to separately encapsulate respective ones of the compressed packets (para 0012; 0024; 0038 and 0039; encapsulating compressed groups separately). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang/Pister’s method by adding .

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pister in view of CRUPNICOFF et al. (US 2021/0263744, hereinafter Crupnicoff).
	Regarding claim 13, Pister discloses a device, comprising:
a network interface to receive compressed packets compressed by another device, wherein each compressed packet of the compressed packets comprises compressed data of multiple data packets of received data packets received by the other device (para 0075-0076; compressing/combining different packets from different networks into a single packet), the multiple data packets being from at least some network flows of multiple network flows (para 0035; packets carry data from multiple flows from different networks).
	Pister does not explicitly disclose a data decompression engine configured to process the compressed packets; and decompress of the compressed packets into groups of the received data packets for sending over the network to destination nodes responsively to header data of the received data packets, each group of the received data packets comprising the multiple data packets of the received data packets from different ones of the multiple network flows.
	In an analogous art, Crupnicoff discloses disclose a data decompression engine configured to process the compressed packets (para 0076; processor core 870); and decompress of the compressed packets into groups of the received data packets for sending over the network to destination nodes (para 0059 and 0062)  responsively to header data of the received data packets (para 0010 and 0084; sending decompressed packets based on header value for destination IP address), each group of the received data packets comprising the multiple data packets of the received data packets from different ones of the multiple network flows (para 0085). It would have been obvious to one skilled .

10.	Claims 16, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fang/Pister in view of CRUPNICOFF et al. (US 2021/0263744, hereinafter Crupnicoff).
Regarding claim 16, Fang discloses:
a first network device, comprising:
	a first network interface configured to receive data packets of multiple network flows from a network (Col. 5; line 4);
	proessing pipeline circuitry to process data of the received data packets in a pipeline (Col. 5; lines 7-8); and  a data compression engine (130 of fig. 2) compress groups of the received data packets from different ones of the network flows into compressed packets (Col. 4; lines 60-67; classifying data flows and depending on the classification, selectively apply different compression algorithms); and wherein the first network interface is configured to send the compressed packets over the network (Col. 5; lines 24-47; interface 71 of fig. 2 sends the compressed packets over the network); and a second network device comprising: a second network interface configured to receive respective ones of the compressed packets from a network (Col. 14; lines 11-12; Col. 15; lines 33-35; Col. 16; lines 48-50; compression module performs compression/decompression); and a data decompression engine configured to decompress respective ones of the compressed packets into respective groups of the data packets (Col. 15; lines 30-37; 42-50; Col. 16; lines 48-51; decompressing the previously compressed packets wherein the packets are received from different flows).
	Fang does not explicitly disclose wherein each compressed packet comprises

data packets being from different network flows of the multiple network flows.
	In an analogous art, Pister discloses wherein each compressed packet comprises
compressed data of multiple data packets of the received data packets (para 0075-0076; compressing/combining different packets from different networks into a single packet), the multiple
data packets being from different network flows of the multiple network flows (para 0035; packets carry data from multiple flows from different networks). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang’s method by adding Pister’s disclosure in order to efficiently use the resources of a communication system.
	Fang does not explicitly disclose wherein the second network interface is configured to send ones of the data packets over the network to respective destination nodes responsively to header data of the data packets.
	In an analogous art, Crupnicoff discloses wherein the second network interface is configured to send ones of the data packets over the network to respective destination nodes (para 0059 and 0062) responsively to header data of the data packets (para 0010 and 0084; sending decompressed packets based on header value for destination IP address). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang’s method by adding Crupnicoff’s disclosure in order to classify the traffic into different groups to improve the quality of service of a communication system.
Regarding claim 17, Fang further discloses that wherein the data compression engine is configured to select the groups of the received data packets for compression responsively to the received data packets of each of the groups having a respective similarity above a given threshold (Col. 7; lines 31-44; comparing the last packet time to a threshold value(e.g. 2 minutes). If the 
	Regarding claim 23, Fang discloses wherein the data compression engine is configured to select the groups of the received data packets for compression responsively to the received data packets of each of the groups having a respective common destination node (Col.5; lines 59-64 and Col. 6; lines 45-56; flows are classified based on their destination address).

11.	Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pister/Crupnicoff and furhter in view of Turner et al. (US 2014/0122562, hereinafter Turner).
	Regarding claim 15, Pister/Crupnicoff does not explicitly disclose a decapsulation engine configured to decapsulate the compressed packets prior to decompression of the compressed packets.
	In an analogous art, Turner discloses a decapsulation engine configured to decapsulate the compressed packets prior to decompression of the compressed packets (para 0065; decapsulate module decapsulate the packet before further processing e.g. decompression). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Pister/Crupnicoff’s method by adding Turner’s disclosure in order to retrieve the information before further processing in order to process each packet according to the corresponding flow.

12.	Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fang/Pister/Crupnicoff and further in view of Turner et al. (US 2014/0122562, hereinafter Turner).
	Regarding claim 27, Fang/Pister/Crupnicoff does not explicitly disclose a decapsulation engine configured to decapsulate the compressed packets prior to decompression of the compressed packets.
.

13.	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fang/Pister/Crupnicoff in view of Srinivasan.
	Regarding claim 18, Fang/Pister/Crupnicoff does not explicitly disclose wherein the data compression engine 1s configured to compare ones of the received data packets responsively to any one or more of the following: a Hamming distance comparison; an edit distance; or a statistical distance.
	In an analogous art, Srinivasan discloses wherein the data compression engine is configured to compare ones of the received data packets responsively to any one or more of the following: a Hamming distance comparison; an edit distance; or a statistical distance (para 0082).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang/Pister/Crupnicoff’s method by adding Srinivasan’s disclosure in order to process different flows of traffic according to their incoming order.

14.         Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang/Pister/Crupnicoff in view of Robertson et al. (US 8,514,855, hereinafter Robertson).
Regarding claim 19, Fang/Pister/Crupnifcoff does not explicitly disclose wherein the data compression engine is configured to select the respective groups of the received data packets for 
In an analogous art, Robertson discloses wherein the data compression engine is configured to select the respective groups of the received data packets for compression responsively to the received data packets of each of the respective groups being consecutive in a pipeline in which the received data packets are being processed (Col. 3; lines 5-25; Col. 4; lines 5-27). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang/Pister/Crupnicoff’s method by adding Robertson’s disclosure in order to process different flows of traffic according to their incoming order.
Regarding claim 20, Fang/Pister/Crupnicoff does not explicitly disclose wherein at least some of the packets in one of the groups of the received data packets are non-consecutive in a pipeline in which the received data packets are being processed.
In an analogous art, Robertson discloses wherein at least some of the packets in one of the groups of the received data packets are non-consecutive in a pipeline in which the received data packets are being processed (Col. 4; lines -15; the packets in pipeline are from different flows, so they are not consecutive). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang/Crupnicoff’s method by adding Robertson’s disclosure in order to process different flows of traffic according to their incoming order.

15.         Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fang/Pister/Crupnicoff in view of Savage (US 7,154,416, hereinafter Savage).
Regarding claim 21, Fang/Pister/Crupnicoff does not explicitly disclose wherein the data compression engine is configured to select the respective groups of the received data packets for compression responsively to a dynamically configurable maximum window size.
.

16.         Claims 22  is rejected under 35 U.S.C. 103 as being unpatentable over Fang/Pister/Crupnicoff in view of Su et al. (US 2017/0195393, hereinafter Su).
	Regarding claim 8, Fang/Pister/Crupnicoff does not explicitly disclose that wherein the data compression engine is configured to select the respective groups of the received data packets for compression responsively to a maximum length of a packet that can be transmitted.
	In an analogous art, Su discloses wherein the data compression engine is configured to select the respective groups of the received data packets for compression responsively to a maximum length of a packet that can be transmitted (Para 0045 and 0068). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang/Pister/Crupnicoff’s method by adding Su’s disclosure in order to classify and prioritize traffic flows according to required specifications.

17.         Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fang/Pister/Crupnicoff in view of Ahluwalia et al. (US 2011/0075049, hereinafter Ahluwalia).
	Regarding claim 24, Fang/Pister/Crupnicoff does not explicitly disclose wherein the data compression engine is configured to: add a first one and a second one of the received data packets to one 20 of the groups responsively to the first data packet and the second data packet having a 
	In an analogous art, Ahluwalia discloses wherein the data compression engine is configured to: add a first one and a second one of the received data packets to one  of the groups responsively to the first data packet and the second data packet having a first similarity result above a first given threshold (para 0103; comparing with high threshold); and add a third one of the recerved data packets to the one group responsively to the third data packet having a similarity to the first similarity result above a second given threshold (para 0103; comparing with lower threshold). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang/Pister/Crupnicoff’s method by adding Ahluwalia’s disclosure in order to classify and prioritize traffic flows according to system requirements.
Regarding claim 25, Fang/Pister/Crunpnicoff does not explicitly disclose wherein the data compression engine is configured to add a first one and a second one of the received data packets to one of the groups responsively to the first data packet and the second data packet having a similarity result above a first given threshold; and add a third one of the recetved data packets to the one group 5 responsively to the third data packet having a similarity to the second data packet above a second given threshold.
In an analogous art, Ahluwalia discloses wherein the data compression engine is configured to add a first one and a second one of the received data packets to one of the groups responsively to the first data packet and the second data packet having a similarity result above a first given threshold (para 0103); and add a third one of the received data packets to the one group responsively to the third data packet having a similarity to the second data packet above a second given threshold. It would have been obvious to one skilled in the art before the effective filing date .

18.         Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fang/Pister/Crupnicoff in view of Reinoso et al. (US 2008/0069350, hereinafter Reinoso).
	Regarding claim 26, Fang/Pister/Crupnicoff does not explicitly disclose an encapsulation engine configured to separately encapsulate respective ones of the compressed packets.
	In an analogous art, Reinoso discloses an encapsulation engine configured to separately encapsulate respective ones of the compressed packets (para 0012; 0024; 0038 and 0039; encapsulating compressed groups separately). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Fang/Pister/Crupnicoff’s method by adding Reinos’s disclosure in order to classify and prioritize traffic flows according to required specifications.

      Conclusion                                    
19.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462